

115 S151 IS: Terror Intelligence Improvement Act of 2017
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 151IN THE SENATE OF THE UNITED STATESJanuary 17, 2017Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide appropriate information to Federal law enforcement and intelligence agencies, pursuant
			 to investigating terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Terror Intelligence Improvement Act of 2017.
 2.FindingsCongress finds the following: (1)On June 12, 2016, the deadliest terrorist attack on our homeland since September 11, 2001, occurred at the Pulse Bar and Club in downtown Orlando, Florida. The Orlando Police Department shortly after the incident reported 49 fatalities and 53 injured.
 (2)On June 13, 2016, the Washington Post reported that the Federal Bureau of Investigation investigated the Orlando shooter for 10 months beginning in 2013, putting him under surveillance, recording his calls, and using confidential informants to gauge whether he had been radicalized after he talked at work about his connections with al-Qaeda and dying as a martyr.
 (3)On June 13, 2016, the Federal Bureau of Investigation remarked that the suspect had made clear his affinity, at the time of the attack, for the Islamic State of Iraq and the Levant (commonly known as ISIL), and generally, leading up to the attack, for radical Islamist groups.
 (4)On June 12, 2016, the Bureau of Alcohol, Tobacco, Firearms, and Explosives announced it had completed a trace of the firearms used in the shooting and determined both were purchased legally.
 3.DefinitionsIn this Act: (1)Critical infrastructureThe term critical infrastructure has the meaning given the term in section 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C. 5195c(e)).
 (2)ExplosiveThe term explosive has the meaning given the term explosives in section 841(d) of title 18, United States Code. (3)Federal department or agencyThe term Federal department or agency means—
 (A)an Executive department, as defined in section 101 of title 5, United States Code; (B)an independent establishment, as defined in section 104 of title 5, United States Code;
 (C)a Government corporation, as defined in section 103 of title 5, United States Code; and (D)the United States Postal Service.
 (4)FirearmThe term firearm has the meaning given the term in section 921 of title 18, United States Code. (5)JTTFThe term JTTF means the Joint Terrorism Task Forces established by the Federal Bureau of Investigation.
 (6)Key resourcesThe term key resources has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101). (7)TerrorismThe term terrorism includes international terrorism and domestic terrorism, as those terms are defined in section 2331 of title 18, United States Code.
			4.Consolidation and notification of terrorism investigation information
			(a)Consolidation of terrorism investigation information
 (1)In generalNot later than 90 days after the date of enactment of this Act and on an ongoing basis thereafter, the head of each Federal department or agency shall, to the extent permitted by law, provide to the Director of the Federal Bureau of Investigation any information in the possession, custody, or control of the Federal department or agency relating to any person who is, or has been, under a terrorism investigation.
 (2)RequirementThe Director of the Federal Bureau of Investigation shall— (A)implement appropriate procedures and safeguards with respect to all information provided under paragraph (1); and
 (B)identify, prioritize, and coordinate the protection of critical infrastructure and key resources in order to prevent, deter, and mitigate the effects of deliberate efforts to destroy, incapacitate, or exploit such infrastructure and resources.
 (b)Notification of terrorism investigation information to appropriate law enforcement entitiesThe Director of the Federal Bureau of Investigation and the JTTF shall be immediately notified of any request to transfer a firearm or explosive to a person who is, or within the previous 10 years was, the subject of a terrorism investigation by any Federal department or agency.
			(c)Audit
 (1)In generalNot earlier than 180 days after the date of enactment of this Act and not later than 1 year after the date of enactment of this Act, the Inspector General of the Intelligence Community shall initiate an audit of all of the terrorism-related screening and watch list procedures of the Federal Government in order to identify any problems or inefficiencies in the nomination and redress procedures pertaining to the maintenance of terrorism watch list records.
 (2)ReportNot later than 2 years after the date of enactment of this Act, the Inspector General of the Intelligence Community shall submit a report to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives on the findings of the audit conducted under paragraph (1), which shall include recommendations, if any, for improving the nomination or redress procedures described in paragraph (1).
 (3)Form of reportThe report required to be submitted under paragraph (2) shall be submitted in unclassified form, but may include a classified annex.
				5.Attorney General authority to delay firearms transfer to suspected terrorists
			(a)Establishment of process
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Attorney General shall establish a process under which, for any person who is, or within the previous 10 years was, the subject of a terrorism investigation by any Federal department or agency, the Attorney General may—
 (A)delay the transfer of a firearm or explosive to the person for a period not to exceed 10 business days; and
 (B)file an emergency petition in a court of competent jurisdiction to prevent the transfer of the firearm or explosive.
					(2)Hearing
 (A)Priority; applicable lawsAn emergency petition filed under paragraph (1)(B) and the subsequent hearing shall— (i)receive the highest possible priority on the docket of the court of competent jurisdiction; and
 (ii)be subject to the Classified Information Procedures Act (18 U.S.C. App.).
 (B)Notice; counselA court shall ensure that a person for whom an emergency petition is filed under paragraph (1)(B)—
 (i)receives actual notice of the hearing; and (ii)is provided with an opportunity to participate with counsel in the hearing.
 (C)Grant of petitionA court shall grant an emergency petition filed under paragraph (1)(B) if the court finds that there is probable cause to believe that the person is engaged, or has been engaged, in conduct constituting, in preparation of, in aid of, or relating to terrorism, or providing material support or resources therefor.
 (D)Costs and feesIf an emergency petition filed under paragraph (1)(B) is denied, the Government shall be responsible for all reasonable costs and attorneys’ fees.
 (3)Arrest authorityThe Attorney General may arrest and detain a person for whom an emergency petition has been filed under paragraph (1)(B) where probable cause exists to believe that the person is engaged, or has been engaged, in conduct constituting, in preparation of, in aid of, or relating to terrorism, or providing material support or resources therefor.
 (b)ReportNot later than 60 days after the date of enactment of this Act, and quarterly thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report providing, for the reporting period—
 (1)the number of emergency petitions filed under subsection (a); (2)the number of individuals to whom the transfer of a firearm or explosive was prevented under an order granting an emergency petition filed under subsection (a); and
 (3)the number of instances in which a court denied an emergency petition filed under subsection (a).